Opinion of thé Court
Darden, Judge:
Tried for three offenses, the accused entered a plea of guilty to one —wrongfully possessing marihuana cigarettes, in violation of Article 134, Uniform Code of Military Justice, 10 USC § 934. The inquiry made by the law officer regarding the providency of the guilty plea is comparable' to that found in United States v Care, 18 USCMA 535, 40 CMR 247. The procedure followed in this case would not meet the standard that applies to cases thirty days after' the decision in United States v Care, supra. However, we consider Hartsfield’s plea of guilty providently entered, for, while testifying on the merits, he admitted possessing marihuana at the time and place charged. Thereafter, in mitigation, he again conceded the possession by saying that it had caused hint to get into trouble and that he would never use it again.
Accordingly, the decision of the board of review is affirmed.
Chief Judge Quinn concurs.